     Case 5:06-cv-00055-GW-PJW Document 2897 Filed 08/31/20 Page 1 of 5 Page ID
                                    #:147652

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
 Case No.          EDCV 06-55-GW-PJWx                                            Date      August 31, 2020
 Title             United States of America, et al. v. J-M Manufacturing Company, Inc.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                       Elizabeth J. Sher                                     David M. Bernick
                        Kirk Dillman                                           Paul S. Chan
                       Susan K. Stewart                                       Frank Fletcher
                        Eric R. Havian
                        Harry Litman
                          Ellen Head
                       Peter Broadbent
 PROCEEDINGS:                 HEARING ON CIVIL PENALTIES


The Court’s Initial Portion of Court’s Ruling on Civil Penalties is circulated and attached. Court hears
oral argument. For reasons stated on the record, the hearing is continued to October 1, 2020 at 10:00
a.m. Joint submissions are to be filed by September 22, 2020.




                                                                                           1       :    05
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case 5:06-cv-00055-GW-PJW Document 2897 Filed 08/31/20 Page 2 of 5 Page ID
                               #:147653



United States et al v. J-M Manufacturing Company, Inc.; Case No. 5:06-cv-00055-GW-(PJWx)
Initial Portion of Court’s Ruling on Civil Penalties


Background1
         This False Claims Act/qui tam (“FCA”) lawsuit was brought on behalf of over 190
federal, state, and local governmental entities. See United States et al v. J-M Manufacturing
Company, Inc. Case No. 5:06-cv-00055-GW-(PJWx), 2020 WL 4196880, *1 (C.D. Cal. June 6,
2020). Five entities from California, Nevada and Virginia were selected as exemplar plaintiffs
and a “Phase One” trial was conducted on three elements required to establish liability under a
FCA claim, i.e. falsity, materiality, and scienter.2 Id. The jury in the Phase One trial returned a
verdict in favor of the five exemplar plaintiffs. Eventually, a Phase Two trial was conducted on
the issue of actual damages.3 During the Phase Two trial, the parties stipulated that the Court
would adjudicate the issue of civil penalties. The Phase Two jury could not reach a verdict on
actual damages and the Court declared a mistrial.                        See ECF No. 2765.              Defendant J-M
Manufacturing Company, Inc. (“J-M”) filed a Renewed Motion for Judgment as a Matter of Law
(“JMOL”). See ECF No. 2809. The parties agreed that the Court should not decide the issue of
civil penalties until after ruling on the JMOL. See ECF Nos. 2807, 2820, n. 1 at 3 of 4. On June
5, 2020, this Court granted the JMOL after concluding that: “Plaintiffs failed to provide evidence
at the Phase Two trial from which a reasonable jury could make a finding of an award of actual
damages under the FCA that would not be erroneous as a matter of law, be totally unfounded
and/or be purely speculative.” See 2020 WL 4196880, *41.
         In response to the Court’s request (see ECF No. 2880), the parties filed a Joint Status
Report (see ECF No. 2881) wherein they, inter alia, noted that they had already briefed a
number of issues in regards to civil penalties and this Court had already made certain rulings on

1
 The following abbreviations are used for the filings: (1) Plaintiffs’ Brief on Phase One Verdict (“Pl. Verdict Br.”),
ECF No. 2393; (2) Court Ruling on Phase One Verdict (“Phase One Ruling”), ECF No. 2414; (3) Court Ruling on
Defendant’s JMOL (“JMOL Ruling”), ECF No. 2880; (4) Defendant’s Brief on Civil Penalties (“J-M Br.”), ECF
No. 2886.
2
 The five Exemplar Plaintiffs are: (1) Calleguas Municipal Water District in California; (2) City of Norfolk,
Virginia; (3) City of Reno, Nevada; (4) Palmdale Water District in California; and (5) South Tahoe Public Utility
District in California.
3
 Under most FCA statutes, the prevailing plaintiff is entitled to: (1) actual damages arising from the false claim
(which is, in turn, subject to a multiplier), and (2) civil penalties in a set range as to each false claim. See e.g. 31
U.S.C. § 3729(a)(1).

                                                             1
Case 5:06-cv-00055-GW-PJW Document 2897 Filed 08/31/20 Page 3 of 5 Page ID
                               #:147654



those issues which were located at the following entries in the case docket: ECF Nos. 2638,
2639, 2699, 2675, 2678, 2680, 2681, 2735, 2741 and 2754. See Attachment A, ECF No. 2881-1.
The Court asked for final cross-motions on the civil penalties which the parties have provided.
See ECF Nos. 2885, 2886, 2888, 2895, 2896.
II.      Applicable Law
          As to FCA civil penalties, the language in the California statute differs from the Nevada
and Virginia enactments. Under the California False Claims Act (“CFCA”), civil penalties are
imposed based upon each false claim that is submitted to the governmental entity. During the
applicable time period herein, California Gov. Code § 12651(a) provided that: “A person who
commits any of the following acts . . . may be liable to the state or political subdivision for a civil
penalty of up to ten thousand dollars ($10,000) for each false claim[.]” Cal. Gov. Code. §
12651(a)(2) (effective to Oct. 12, 2007) (emphasis added).                       Thus, under the CFCA, civil
penalties are only based upon the number of false claims not upon the number of false records or
statements made. See Fassberg Construction Co. v. Housing Authority of City of Los Angeles,
152 Cal.App.4th 720, 736-37 (2007).4
         Additionally, during the relevant period herein, the CFCA stated that a person violating
the statute “shall be liable to the state or to the political subdivision for three times the amount of

4
 As stated in Fassberg,:
                   The California False Claims Act distinguishes a “claim” from a “record or “statement.”
         The term “claim” is defined in Government Code section 12650, subdivision (b)(1), quoted ante,
         without reference to the terms “record” or “statement.” The terms “record” and “statement” are
         not defined in the act. Section 12651, subdivision (a) describes eight prohibited acts for which
         treble damages may be awarded, four of which refer to either “a false claim” or “a false record or
         statement.” The statute imposes treble damages on a person who “(1) Knowingly presents or
         causes to be presented to an officer or employee of the state or of any political subdivision thereof,
         a false claim for payment or approval. [¶] (2) Knowingly makes, uses, or causes to be made or
         used a false record or statement to get a false claim paid or approved by the state or by any
         political subdivision . . . . ” (Ibid., italics added.)
                   Government Code section 12651, subdivision (a) states that a person who commits any of
         the “acts” listed in subdivision (a) is liable for treble damages. Those “acts” include knowingly
         presenting “a false claim” and knowingly presenting “a false record or statement to get a false
         claim paid or approved,” as stated ante. The statute states, however, that a civil penalty may be
         imposed not for each “act,” but for “each false claim.” (Ibid.) We construe the statute in
         accordance with the plain meaning of the statutory language. (Wells v. One2One Learning
         Foundation (2006) 39 Cal.4th 1164, 1190.) Section 12651, subdivision (a) clearly distinguishes
         “a false claim” from “a false record or statement” and authorizes a civil penalty only for “each
         false claim.” Section 12655, subdivision (c) states that the California False Claims Act “shall be
         liberally construed and applied to promote the public interest,” but no liberal construction can alter
         the plain meaning of the statute in this regard.
152 Cal.App.4th at 736-37 (footnotes omitted.).

                                                           2
Case 5:06-cv-00055-GW-PJW Document 2897 Filed 08/31/20 Page 4 of 5 Page ID
                               #:147655



damages which the state or the political subdivision sustains because of the act of that person;”
where that person only “may be liable to the state or political subdivision for a civil penalty of up
to ten thousand dollars ($10,000) for each false claim.”          See Cal. Gov. Code § 12651(a)
(effective in 2006), as quoted in Thompson Pacific Construction, Inc. v. City of Sunnyvale, 155
Cal.App.4th 525, 546 n.6 (2007). In 2007, the CFCA was amended in regards to civil penalties
to read in relevant part: “may be liable to the state or political subdivision for a civil penalty of
not less than five thousand dollars ($5,000) and not more than ten thousand dollars ($10,000) for
each false claim.” See Stats 2007 ch 577 § 5, 2007 Cal. AB 1750 (emphasis added). In 2009,
the CFCA was again amended to make the imposition of a civil penalty mandatory by changing
“may” in the text to “shall” and also changing “for each false claim” to “for each violation.” See
Stats 2009 ch 277 § 2, 2009 Cal. AB 1196.
       The applicable Nevada False Claims Act statute (“NFCA”) − which was in effect during
the relevant time period herein – is Nevada Rev. Stat. 357.040. Section 357.040 stated that:
       a person who, with or without specific intent to defraud, does any of the following
       listed acts is liable to the State or a political subdivision, whichever is affected, for
       three times the amount of damages sustained by the State or political subdivision
       because of the act of that person, for the costs of a civil action brought to recover
       those damages and for a civil penalty of not less than $2,000 or more than
       $10,000 for each act:
       (a) Knowingly presents or causes to be presented a false claim for payment or
       approval.
       (b) Knowingly makes or uses, or causes to be made or used, a false record or
       statement to obtain payment or approval of a false claim.
Effective on July 1, 2007, the minimum civil penalty was increased to $5,000. See 2007 Nev.
Stat. 454, 2007 Nev. SB 529.
       The applicable Virginia False Claims Act statute (“VFCA”) – which was in effect during
the relevant time period herein – is Va. Code Ann. § 8.01-216.3 which stated that:
       A. Any person who:
          1. Knowingly presents, or causes to be presented, to an officer or employee of
          the Commonwealth a false or fraudulent claim for payment or approval;
          2. Knowingly makes, uses, or causes to be made or used, a false record or
          statement to get a false or fraudulent claim paid or approved by the
          Commonwealth; * * * *
       shall be liable to the Commonwealth for a civil penalty of not less than $5,000
       and not more than $10,000, plus three times the amount of damages sustained by
       the Commonwealth.

                                                  3
Case 5:06-cv-00055-GW-PJW Document 2897 Filed 08/31/20 Page 5 of 5 Page ID
                               #:147656



In 2007, the civil penalty range was increased from $5,000-$10,000 to $5,500-$11,000. See
2007 Va. Acts ch 569, 2006 Va. SB 1183.
Discussion
        A. The Number of Civil Penalties
        Given the language of the CFCA during the period covered by this litigation and the
holdings of the California courts on the issue (see, e.g., Fassberg, 152 Cal.App.4th at 736-37),
Plaintiffs have conceded that, as to the California plaintiff agencies, the pre-2010 CFCA only
authorized a civil penalty for each false claim submitted by J-M. See Plaintiffs’ Submission of
Authorities Regarding the Jury’s Determination of the Number of Statutory Penalties, ECF No.
2638 at pages 7-8 of 10.
        As to the Reno, Nevada and Norfolk, Virginia, Plaintiffs sought an award of civil
penalties of between $5,000 and $11,000 for each of the 2519 pieces of pipe from J-M that was
stamped with an AWWA C900 or C905 mark and used in one of their projects.5 After extensive
briefing and a number of hearings on the issue, the Court ruled that placement of “C900” or
“C905” on a segment of pipe by J-M was not a presentment of false or fraudulent claim for
payment nor a false record or statement to get a payment of a false claim because: (1) the Phase
One jury verdict did not find that the AWWA C900/905 stamp on the pipe constituted a false
claim, record or statement; (2) none of the contracts involved required that J-M mark the pipe to
indicate or represent compliance with the AWWA standards – indeed, as to the latter point,
Section 6.3 of the AWWA Standards for C900 and C905 pipe states that “The manufacturer
shall, if so specified by the purchaser, furnish an affidavit that all delivered products comply with
the requirements of this standard and of the purchaser” (see Trial Exhibits AWWA-004 and
AWWA-007), but none of the exemplar plaintiffs made that specification. See ECF No. 2754.
        In light of the consensus as to the California law and the Court’s ruling on the stamping
of J-M pipe in regards to Reno, Nevada and Norfolk, Virginia, the Plaintiffs stipulated to one
claim per project − which totals 26 − as the number of claims that would be the subject of the
Court’s ruling on civil penalties. See 11/14/2018 Trial Transcript at 8647-48, ECF No. 2858.




5
 The range of civil penalties under Plaintiffs’ position would be between $12,595,000 and $27,709,000. See ECF
No. 2754 at 4.

                                                       4
